DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive. 
Applicant argues {claims 1 and 16}: Bromer discloses in paras.[35 and 37] that proximal sleeve portion 137 is angularly adjustable, and therefore, Bromer does not disclose the proximal sleeve portion 137 as having fixed substantially linear / straight configuration.
Response: the office respectfully agrees with the Applicant that sleeve/shaft 137 is angularly adjustable relative to the connecting member [defined by 131A – B and/or 136A-B]; However, the office does not agree with the Applicant that Bromer discloses that portions of sleeve 137 being angularly adjustable relative to each other, in another words, there is no recitation directed to that a portion of 137 by #138 is angularly adjustable relative to another portion of 137 by #133, wherein Bromer generally discloses in i.e. [para.35] that cogs 133 are designed to allow deviations of sleeve sections relative to each other. Since sleeve / shaft 137 is not designed to have at least proximal and distal portions configured to curve relative to each other, therefore, a PHOSITA considering the entirety of Bromer would understand that sleeve / shaft 137 has a fixed substantially linear / straight configuration, because at least a proximal portion of sleeve / shaft 137 remains linearly fixed relative to at least a distal portion of sleeve / shaft 137.
Applicant argues {claim 9 }: Bromer does not disclose a rigid shaft extending proximally from a proximal-most one of the segments. Indeed, Bromer identifies element 137 relied upon by the Examiner for the shaft as being “the proximal sleeve section”.
Response: the office respectfully agrees with the Applicant that sleeve/shaft 137 is angularly adjustable relative to the connecting member [defined by 131A – B and/or 136A-B]; However, the office does not agree with the Applicant that Bromer discloses that portions of sleeve 137 being angularly adjustable relative to each other, in another words, there is no recitation directed to that a portion of 137 by #138 is angularly adjustable / not rigid relative to another portion of 137 by #133, wherein Bromer generally discloses in i.e. [para.35] that cogs 133 are designed to allow deviations of sleeve sections relative to each other. Since sleeve / shaft 137 is not designed to have at least proximal and distal portions configured to curve relative to each other, therefore, a PHOSITA considering the entirety of Bromer would understand that sleeve / shaft 137 has a fixed substantially linear configuration and being rigid, because at least a proximal portion of sleeve / shaft 137 remains linearly fixed relative to at least a distal portion of sleeve / shaft 137.
With regards to Applicant’s argument directed to the interpretation of the “plurality of discrete, interconnected segments”, as should be interpreted as 131A, !31B, 136A, 136B and 137. The office is of the position that the claim requires “a plurality of discrete,  interconnected segments”, and at least two of the segments i.e. 131A – B and/or 136A – B are sufficient to read on the claimed limitation directed to the term “plurality”. The fact that Bromer discloses additional structure, i.e. segment 137, being more than the at least two segments “plurality” is irrelevant. 
Applicant is apparently invoking his rights as an inventor to be his own lexicographer, arguing that he defined "plurality of segments" in the specification in a way that requires specific limitations to be read into the term.  Although a patentee may be his own lexicographer, the patent specification must support his asserted definition.  Applicant did not explicitly define terms anywhere in the specification in ways that support his current assertions.  The text does not implicitly suggest that the words should be interpreted to convey the restricted interpretation that he now asserts.
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.”. See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
Applicant argues: Moser discloses in [para.9 and claim 6] that the shank includes a flexible portion, and in [para.25] that the drill being flexible with the flexible portion being more flexible than the shank. Therefore, shank 26 does not have a substantially fixed linear configuration, nor the flexible portion 28 is curving relative to shank 26.
Response: The office is of the position that Moser in at least [para.25] refers to the drill bit 14, as having “shank 26 and flexible portion 28”, but not “flexible shank 26”. Moreover, Moser in [para.22] refers to the “flexible portion 28 aligns with the curved portion 22”, But not shank 26 which aligns with at least a portion by 18. Moreover, Figs. 1 – 2 of Moser, show that the flexible portion 28 is configured to curve relative to a substantially fixed linear portion of shank 26. Accordingly, a PHOSITA considering the entirety of Moser would understand that at least a portion of shank 26 has a substantially fixed linear configuration while flexible portion 28 is configured to curve relative to at least a portion of the shank to align with the distal curved portion 22.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. (US Pub. 2012/0203231 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Long et al. (US Pub. 2012/0203231 A1).
Claim 1, Long discloses a surgical method [abstract and ¶76 - ¶77 Figs. 2 – 20] comprising: 
advancing a drill into a body of a subject through a drill guide having a curvature in a distal portion thereof [claim 1, a guide having a curvature can be found in Figs. 19 – 20, and a drill can be found in Figs. 6 – 10 and ¶38] such that a connecting member [defined by at least a portion of 330] of the drill curves within the distal portion of the drill guide [¶45 and ¶69 - ¶70] relative to a shaft of the drill that is disposed proximal to the connecting member and has a fixed substantially linear configuration [at least a portion of 340 defines a linear shaft, Figs. 10 and ¶41], the connecting member including a plurality of discrete segments displaceable with respect to one another [¶41, defined by the plurality of filars 335 / coils 331, which understood to be interconnected to form at least a portion of the drill, and have compression and expansion properties]; and 
rotating the drill within the drill guide with the connecting member curved within the drill guide such that the connecting member rotates about a longitudinal axis of the connecting member and the shaft rotates about a longitudinal axis of the shaft that is angularly offset from the longitudinal axis of the connecting member, thereby drilling a hole in a bone of the subject with a drill tip at the distal end of the drill [¶43, ¶50 and claim 1, torque to be transferred by surgeon from shaft 340 to connecting member 330 and head 320 to promote drilling through the curved guide].
Claim 9,  Long discloses a surgical method [abstract and ¶76 - ¶77 Figs. 2 – 20] comprising: 
advancing a drill into a body of a subject through a drill guide having a curvature in a distal portion thereof [claim 1, a guide having a curvature can be found in Figs. 19 – 20, and a drill can be found in Figs. 6 – 10 and ¶38] such that a plurality of discrete segments [defined by at least a portion of 330 having a plurality of filars 335 / coils 331 which understood to be interconnected to form at least a portion of the drill] of the drill move from a substantially linear configuration, in which each of the segments is coaxial with one another [¶43] and with a rigid shaft extending proximally from a proximal-most one of the segments [Fig.10B, shaft 340], to a curved configuration, in which the segments are not coaxial with one another or with the rigid shaft, within the distal portion of the drill guide [¶38, wherein at least a portion of the segments will curve to correspond to the curved distal portion of the drill guide]; and 
rotating the drill within the drill guide with the segments in the curved configuration, thereby drilling a hole in a bone of the subject with a drill tip at the distal end of the drill [¶43, ¶50 and claim 1, torque to be transferred by surgeon from shaft 340 to connecting member 330 and head 320 to promote drilling through the curved guide].
Claim 16, Long discloses a surgical method [abstract and ¶76 - ¶77 Figs. 2 – 20]  comprising: 
advancing a drill into a body of a subject through a drill guide such that a flexible distal portion of the drill moves from a substantially linear configuration to a curved configuration within the drill guide [claim 1, a guide having a curvature can be found in Figs. 19 – 20, and a drill having flexible distal portion 330 can be found in Figs. 6 – 10 and ¶38] with a rigid proximal portion of the drill maintaining a substantially straight configuration [at least a portion of 340 defines a linear shaft, Figs. 10 and ¶41], the flexible distal portion including a plurality of discrete segments [¶41, defined by the plurality of filars 335 / coils 331, which understood to be interconnected to form the at least a portion of the drill, and have compression and expansion properties]; and 
rotating the drill within the drill guide with the flexible distal portion curved within the drill guide, thereby drilling a hole in a bone of the subject with a drill tip at the distal end of the drill [¶43, ¶50 and claim 1, torque to be transferred by surgeon from shaft 340 to connecting member 330 and head 320 to promote drilling through the curved guide]. 
As of claims 1, 9 and 16, Although Long does not explicitly disclose in the embodiment of Figs. 10 that the connecting member includes discrete, interconnected segments.
Long teaches in an alternative embodiment Figs. 6 – 9 of the same invention. A connecting member including discrete, interconnected segments [¶49, portions 431a-c].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of embodiments of the invention of Long, and construct the flexible connecting member 330 having discrete interlocking portions in view of flexible connecting member 430. One would have been motivated to do so in order to provide a drill with a functionally equivalent flexible connecting member that allow the surgeon drilling a hole into a subject at a desired angle relative to a proximal shaft.
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bromer (US Pub. 2014/0336653 A1) in view of Schmieding et al. (US Pub. 2010/0249786 A1) or Burley et al. (US Pub. 2013/0296864 A1) or Moser (US Pub. 2008/0188854 A1).
Claim 1, Bromer discloses a surgical method [abstract and ¶3, Fig. 1] comprising: 
advancing a drill into a body of a subject [claim 32, wherein at least a portion of 100, defining a drill, is inserted into a body], a connecting member of the drill curves relative to a shaft of the drill that is disposed proximal to the connecting member and has a fixed substantially linear configuration [claim 43, wherein at least a portion of 100, being 131A-B and/or 136A-B define a connecting member, to be steered and directed into a non-linear path relative to a shaft 137, being disposed proximal to the connecting member and has a fixed substantially linear configuration], the connecting member including a plurality of discrete, interconnected segments displaceable with respect to one another [¶19 - ¶25, wherein discrete, interconnected segments 131A, 131B, 136A and/or 136B allow the drill to assume a curved shape]; and 
rotating the drill with the connecting member curved [claim 32, turning the articulated apparatus to advance through a non-linear path] such that the connecting member rotates about a longitudinal axis of the connecting member and the shaft rotates about a longitudinal axis of the shaft that is angularly offset from the longitudinal axis of the connecting member [wherein when the connecting member curves relative to the shaft, in a similar configuration to that shown in Fig.3, the connecting member rotates about a longitudinal axis angularly offset relative to a longitudinal axis of 137], thereby drilling a hole in a bone of the subject with a drill tip at the distal end of the drill [¶19, wherein tip 110 progress through bone creating a hole].  
Claim 2, Bromer discloses wherein each of the segments has a bore extending therethrough [¶24, central bore 134], and wherein the drill further comprises a connecting element extending through the bores [¶24, at least a portion of spine 120].  
Claim 3, Bromer discloses wherein the connecting element has a distal end attached to the drill tip [¶20, wherein a distal portion of 120 by 123, defining a distal end, is attached to tip 110] and a proximal end attached to the shaft of the drill [wherein a portion of 120 by 140, defining a proximal end, is attached to shaft 137] such that the torque is transmitted through the shaft to the drill tip via the segments when the drill curves [¶28].  
Claim 4, Bromer discloses wherein each segment has first mating elements disposed on one end of the segment and second mating elements disposed on an opposite end of the segment, the first mating elements configured to mate with the second mating elements on adjacent segments [¶24 - ¶25, wherein portions by 133 on opposite ends of at least one segment mate with portions by 133 of adjacent segment].  
Claim 5, wherein a proximal end of the connecting member is attached to an anti-rotation feature of the shaft that prevents that shaft from rotating relative to the segments during the rotation of the drill [¶25, wherein portions by 133 on a proximal end of the connecting member, by 136B, interlock with portions by 133 on a distal end of shaft 137].  
Claim 6, wherein a distal end of the connecting member is attached to an anti-rotation feature of the drill tip that prevents that drill tip from rotating relative to the segments during the rotation of the drill [¶24, wherein portions by 133 on a distal end of the connecting member, by 131A, interlock with portions by 133 on a proximal end of tip 110].
Claim 7, wherein the connecting element is flexible in a side-to-side direction but not in a proximal-distal direction [wherein the entirety of Bromer is understood as referring to the spine 120 as allowing sided-to-side flexibility but not proximal- distal, i.e. ¶19 and ¶22 refers to the spine 120 as bendable spine to follow a curved path, ¶59 is understood to refer to that axial movement of the spine control its side-to-side flexibility but not axial “proximal-distal” flexibility].  
Claim 8, wherein the distal end of the connecting element is seated in a blind hole of the drill tip [¶20, Figs.1 and 6], and the proximal end of the connecting element is seated in a blind hole of the shaft [¶24, Fig.1, wherein a proximal portion of spine 120, defining a proximal end is received in am encasing hole 134 of the shaft by 137].
Bromer does not explicitly disclose a drill guide having a curvature in a distal portion, and the drill to be advanced through the drill guide and at least a portion of the drill to curve and rotate within the distal portion of the drill guide.
According to a first interpretation: Schmieding teaches an analogous surgical method [abstract and claims 13 – 20 and Figs. 1 – 3 and 13] comprising a drill guide having a curvature in a distal portion [¶33, 20, Fig.2], and an articulating drill [50] to be advanced through the drill guide [Fig.1 and ¶38] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.13 and ¶37 - ¶38].
According to a second interpretation: Burley teaches an analogous surgical method [abstract and Figs. 1 – 38] comprising a drill guide having a curvature in a distal portion [¶118, 35, Fig.5], and an articulating drill [5] to be advanced through the drill guide [Figs.2 – 3] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.6].
According to a third interpretation: Moser teaches an analogous surgical method [abstract and Figs. 1 – 5] comprising a drill guide having a curvature in a distal portion [¶19, 12, Fig.3], and an articulating drill [14] to be advanced through the drill guide [Fig.1] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Bromer and (Schmieding, Burley or Moser), and insert and rotate the drill of Bromer through and within a drill guide having a curvature in a distal end in view of Schmieding, Burley or Moser. One would have been motivated to do so in order to allow the surgeon quickly place the drill in a desired position while protecting the surrounding anatomy [Schmieding, ¶5 and ¶38, or Burley, ¶16, or Moser, ¶5].
Claim 9, Bromer discloses a surgical method [abstract and ¶3, Fig. 1] comprising: 
advancing a drill into a body of a subject [claim 32, wherein at least a portion of 100, defining a drill, is inserted into a body] such that a plurality of discrete, interconnected segments of the drill move from a substantially linear configuration, in which each of the segments is coaxial with one another and with a rigid shaft extending proximally from a proximal-most one of the segments, to a curved configuration, in which the segments are not coaxial with one another or with the rigid shaft [claim 43, wherein at least a portion of 100, being 131A-B and/or 136A-B define interconnected segments, to be steered and directed into a non-linear path relative to each other and/or relative to a rigid shaft 137, extending proximally to the proximal-most-one of the segments]; and 
rotating the drill with the segments in the curved configuration [claim 32, turning the articulated apparatus to advance through a non-linear path], thereby drilling a hole in a bone of the subject with a drill tip at the distal end of the drill [¶19, wherein tip 110 progress through bone creating a hole].  
Claim 10, wherein each of the segments has a bore extending therethrough [¶24, central bore 134]; and the drill further comprises a connecting element extending through the bores [¶24, at least a portion of spine 120]; and the connecting element keeps the segments in contact with one another with the segments in the curved configuration [¶19 - ¶22, wherein at least a portion of spine 120 keeps the segments and the shaft in contact with each other].  
Claim 11, wherein the connecting element is attached at a distal end thereof to the drill tip [¶20, wherein a distal portion of 120 by 123, defining a distal end, is attached to tip 110] and is attached at a proximal end thereof to the rigid shaft [wherein a portion of 120 by 140, defining a proximal end, is attached to shaft 137].  
Claim 12, wherein the connecting element is flexible to allow the connecting element to flex [¶19, being bendable spine]; and the connecting element is configured to flex in a side-to-side direction but not in a proximal-distal direction [wherein the entirety of Bromer is understood as referring to the spine 120 as allowing sided-to-side flexibility but not proximal- distal, i.e. ¶19 refers to the spine 120 as bendable spine to follow a curved path, ¶59 is understood to refer to that axial movement of the spine control its side-to-side flexibility but not axial “proximal-distal” flexibility].  
Claim 13, wherein each segment has first mating elements disposed on one end of the segment and second mating elements disposed on an opposite end of the segment, the first mating elements configured to mate with the second mating elements on adjacent segments [¶24 - ¶25, wherein portions by 133 on opposite ends of at least one segment mate with portions by 133 of adjacent segment].  
Claim 14, wherein the proximal-most one of the segments is attached to an anti-rotation feature of the rigid shaft that prevents that rigid shaft from rotating relative to the segments during the rotation of the drill within the drill guide [¶25, wherein portions by 133 on a proximal most of the segment, by 136B, interlock with portions by 133 on a distal end of shaft 137].  
Claim 15, wherein a distal-most one of the segments is attached to an anti-rotation feature of the drill tip that prevents that drill tip from rotating relative to the segments during the rotation of the drill within the drill guide [¶24, wherein portions by 133 on a distal most of the segment, by 131A, interlock with portions by 133 on a proximal end of tip 110].  
Bromer does not explicitly disclose a drill guide having a curvature in a distal portion, and the drill to be advanced through the drill guide and at least a portion of the drill to curve and rotate within the distal portion of the drill guide.
According to a first interpretation: Schmieding teaches an analogous surgical method [abstract and claims 13 – 20 and Figs. 1 – 3 and 13] comprising a drill guide having a curvature in a distal portion [¶33, 20, Fig.2], and an articulating drill [50] to be advanced through the drill guide [Fig.1 and ¶38] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.13 and ¶37 - ¶38].
According to a second interpretation: Burley teaches an analogous surgical method [abstract and Figs. 1 – 38] comprising a drill guide having a curvature in a distal portion [¶118, 35, Fig.5], and an articulating drill [5] to be advanced through the drill guide [Figs.2 – 3] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.6].
According to a third interpretation: Moser teaches an analogous surgical method [abstract and Figs. 1 – 5] comprising a drill guide having a curvature in a distal portion [¶19, 12, Fig.3], and an articulating drill [14] to be advanced through the drill guide [Fig.1] and at least a portion of the drill to curve and rotate within the distal portion of the drill guide [Fig.1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Bromer and (Schmieding, Burley or Moser), and insert and rotate the drill of Bromer through and within a drill guide having a curvature in a distal end in view of Schmieding, Burley or Moser. One would have been motivated to do so in order to allow the surgeon quickly place the drill in a desired position while protecting the surrounding anatomy [Schmieding, ¶5 and ¶38, or Burley, ¶16, or Moser, ¶5].
Claim 16, Bromer discloses a surgical method [abstract and ¶3, Fig. 1] comprising: 
advancing a drill into a body of a subject [claim 32, wherein at least a portion of 100, defining a drill, is inserted into a body] such that a flexible distal portion of the drill moves from a substantially linear configuration to a curved configuration with a rigid proximal portion of the drill maintaining a substantially straight configuration [claim 43, wherein at least a portion of 100, being 131A-B and/or 136A-B define a flexible distal portion, to be steered and directed into a non-linear path relative to a shaft 137, being disposed proximal to the flexible distal portion and defines a rigid proximal portion that maintains a substantially straight configuration], the flexible distal portion including a plurality of discrete, interconnected segments [¶19 - ¶25, wherein discrete, interconnected segments 131A, 131B, 136A and/or 136B allow the drill to assume a curved shape]; and 
rotating the drill with the flexible distal portion curved [claim 32, turning the articulated apparatus to advance through a non-linear path], thereby drilling a hole in a bone of the subject with a drill tip at the distal end of the drill [¶19, wherein tip 110 progress through bone creating a hole].  
Claim 17, wherein the rigid proximal portion includes an elongate shaft [wherein at least a portion by 137 defines an elongated shaft]; the segments are disposed between the drill tip and the elongate shaft [Fig.1]; and torque is transmitted through the elongate shaft to the drill tip through the segments during the rotation of the drill [¶28].  
Claim 18, wherein each of the segments has a bore extending therethrough [134, ¶32]; and the flexible distal portion includes a connecting element extending through the bores [¶24, at least a portion of spine 120]; and the connecting element keeps the segments in contact with one another with the flexible distal portion of the drill in the curved configuration [¶19 - ¶22, wherein at least a portion of spine 120 keeps the segments and the shaft in contact with each other].  
Claim 19, wherein the connecting element is flexible in a side-to-side direction but not in a proximal-distal direction [wherein the entirety of Bromer is understood as referring to the spine 120 as allowing sided-to-side flexibility but not proximal- distal, i.e. ¶19 refers to the spine 120 as bendable spine to follow a curved path, ¶59 is understood to refer to that axial movement of the spine control its side-to-side flexibility but not axial “proximal-distal” flexibility]; and the connecting element prevents the segments from translating laterally relative to one another [wherein spine 120 controls bendability of the drill but does not allow relative lateral translation of the segments, as best shown in Fig.3].  
Claim 20, wherein a proximal-most one of the segments is attached to an anti-rotation feature of the rigid proximal portion that prevents that rigid proximal portion from rotating relative to the flexible distal portion during the rotation of the drill within the drill guide [¶25, wherein portions by 133 on a proximal most of the segment, by 136B, interlock with portions by 133 on a distal end of shaft 137]; and a distal-most one of the segments is attached to an anti-rotation feature of the drill tip that prevents that drill tip from rotating relative to the flexible distal portion during the rotation of the drill within the drill guide [¶24, wherein portions by 133 on a distal most of the segment, by 131A, interlock with portions by 133 on a proximal end of tip 110].
Claims 1, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser (US Pub. 2008/0188854 A1) in view of Osman (US Pub. 2009/0076511 A1).

    PNG
    media_image1.png
    793
    552
    media_image1.png
    Greyscale


Claim 1, Moser discloses a surgical method [abstract, Figs. 1 – 5 and Fig.2 to Moser, above] comprising: 
advancing a drill into a body of a subject through a drill guide having a curvature in a distal portion thereof [wherein drill 14 is advanced through guide 12 having a distal curved portion by 22] such that a connecting member [by 28] of the drill curves within the distal portion of the drill guide [¶17] relative to a shaft [26] of the drill that is disposed proximal to the connecting member and has a fixed substantially linear configuration [Fig.1]; and 
rotating the drill within the drill guide with the connecting member curved within the drill guide [¶23] such that the connecting member rotates about a longitudinal axis of the connecting member and the shaft rotates about a longitudinal axis of the shaft that is angularly offset from the longitudinal axis of the connecting member [Fig.1, wherein a longitudinal axis of tip 30 and connecting member 28 being angularly offset from a longitudinal axis of shaft 26], thereby drilling a hole in a bone of the subject with a drill tip [30] at the distal end of the drill [claim 20].
Claim 9, Moser discloses a surgical method [abstract, Figs. 1 – 5 and Fig.2 to Moser, above] comprising: 
advancing a drill into a body of a subject through a drill guide having a curvature in a distal portion thereof [wherein drill 14 is advanced through guide 12 having a distal curved portion by 22] such that a connecting member [28] having segments of the drill move from a substantially linear configuration, in which each of the segments is coaxial with one another and with a rigid shaft extending [26] proximally from a proximal-most one of the segments, to a curved configuration, in which the segments are not coaxial with one another or with the rigid shaft within the distal portion of the drill guide [Fig.2 to Moser, above]; and 
rotating the drill within the drill guide with the connecting member in the curved configuration [¶23], thereby drilling a hole in a bone of the subject with a drill tip [30] at the distal end of the drill [claim 20].
Claim 16, Moser discloses a surgical method [abstract, Figs. 1 – 5 and Fig.2 to Moser, above] comprising: 
advancing a drill into a body of a subject through a drill guide [wherein drill 14 is advanced through guide 12 having a distal curved portion by 22] such that a flexible distal portion [28] of the drill moves from a substantially linear configuration to a curved configuration within the drill guide [Fig.2 to Moser, above] with a rigid proximal portion [26] of the drill maintaining a substantially straight configuration [Fig.1]; and 
rotating the drill within the drill guide with the flexible distal portion curved within the drill guide [¶23], thereby drilling a hole in a bone of the subject with a drill tip [30] at the distal end of the drill [claim 20].
As of claims 1, 9 and 16, Moser does not disclose wherein the connecting member or the flexible portion of the drill includes a plurality of discrete, interconnected segments displaceable with respect to one another and relative to a proximal shaft portion between a linear configuration, in which the segments are coaxial with one another, and a curved configuration in which the segments are not coaxial with one another or with the shaft portion.
Osman teaches a related method [abstract, Figs. 1 – 17] comprising a drill [10] having a distal tip [12], connecting member / flexible portion [formed of discrete interconnected segments 14B] and a rigid shaft portion [by 14A], wherein the connecting member / flexible portion is configured to move from a linear configuration, in which discrete interconnected segments of the connecting member / flexible portion are coaxial [i.e. Fig.1], to a curved configuration, in which the discrete interconnected segments of the connecting member / flexible portion are not coaxial [i.e. Fig.2, ¶29 - ¶35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of at least Moser and Osman, and construct the connecting member / flexible portion of the drill of Moser having discrete interconnected segments in view of Osman. One would have been motivated to do so in order to provide the drill of Moser with a functionally equivalent connecting member / flexible portion known to allow a greater range of motion of the articulation [Osman, ¶30 - ¶31].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Sorensen et al. (US Pub. 2013/0035692 A1) discloses a guide with curved end [Figs. 1 – 3] and drill with flexible portion [Fig.8].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775